UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Annual Report Pursuant to Section15(d) of the Securities Exchange Act of 1934 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number001-07349 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: BALL CORPORATION 401(K) AND EMPLOYEE STOCK OWNERSHIP PLAN B. Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: BALL CORPORATION 10 LONGS PEAK DRIVE BROOMFIELD, COLORADO 80021-2510 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Index to Financial Statements Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at December31, 2014 and 2013 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended December31, 2014 and 2013 3 Notes to Financial Statements 4 Supplemental Schedule: ScheduleH, Line4i–Schedule of Assets (Held at End of Year) at December31, 2014 15 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Report of Independent Registered Public Accounting Firm To the Plan Administrator Ball Corporation 401(k) and Employee Stock Ownership Plan Broomfield, Colorado We have audited the accompanying statements of net assets available for benefits of the Ball Corporation 401(k) and Employee Stock Ownership Plan (the Plan) as of December 31, 2014 and 2013, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Ball Corporation 401(k) and Employee Stock Ownership Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. The supplemental schedule of assets (held at end of year) (supplemental information) has been subjected to audit procedures performed in conjunction with the audit of the Plan's financial statements. The supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ CliftonLarsonAllen LLP CliftonLarsonAllen LLP Greenwood Village, Colorado June 26, 2015 1 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Statements of Net Assets Available for Benefits December31, Assets: Investments at fair value (See notes 3, 4 and 5) Mutual funds $ $ Ball Corporation common stock Investment contracts - Collective investment trust - Total investments Receivables: Employer contributions Notes receivable from participants Total receivables Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ See accompanying notes to the financial statements. 2 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Statements of Changes in Net Assets Available for Benefits For the years ended December31, Additions: Additions to net assets attributed to: Investment income: Dividends and interest $ $ Net appreciation in fair value of investments (See Note 4) Total investment income Interest Income on notes receivable from participants Contributions: Participant Employer, net of forfeitures Rollovers, transfers in and other additions Total contributions Total additions Deductions: Deductions to net assets attributed to: Distributions to participants Administrative expenses and other (See note 8) Total deductions Net Increase in net assets Net assets available for benefits: Beginning of year End of year $ $ See accompanying notes to the financial statements. 3 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements December31, 2014 and 2013 Note1–Description of the Plan The Ball Corporation 401(k) and Employee Stock Ownership Plan (the “Plan”) is a defined contribution plan established on September1, 1983. The Plan was amended and restated on July1, 1989, under the rules of Internal Revenue Code of 1986, as amended (“IRC”), Section 401(k), to add an employee stock ownership (the “ESOP”) feature which was qualified under IRC Sections401(a) and 4975(e)(7).Participants should refer to the Summary Plan Description for more complete information. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). Participation Essentially all U.S. salaried and U.S. hourly employees of Ball Corporation and participating subsidiaries (the “Company”) are eligible to participate in the Plan. Eligibility to participate in the Plan begins with the first day of employment. An eligible employee who does not make an election about his or her participation in the Plan is automatically enrolled 30days after his or her hire date. Employee Contributions The Plan allows eligible participants to contribute a portion of their salaries or wages to the Plan on a before-tax basis within limits defined by the Plan. Such limits vary among certain employee classifications. In all cases, the maximum contribution for a participant may not exceed the annual maximum limits established under IRC Section 402(g). All income earned from invested contributions accumulates tax deferred until withdrawal. The Plan provides for the automatic enrollment of a 3percent pretax deferral of eligible pay for newly hired employees, unless the employee affirmatively elects to make no pretax contributions or elects to make pretax contributions of a different amount. The Plan provides an automatic one-step increase whereby the automatic deferral percentage of 3percent is automatically increased 1percent each year, beginning in the calendar year following the calendar year of automatic enrollment until the deferral percentage equals 6percent. Employees may opt-out of the automatic increases at any time. Participants may change the level of their contribution or suspend contributions entirely at any time. The Plan also permits rollovers, which represent funds that participants transfer into the Plan from previous eligible Plans. Company Matching Contributions The Company generally makes a matching contribution each pay period that is based on the percentage of eligible pay that the participant contributes. The Company matching contribution 4 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements (cont.) December31, 2014 and 2013 and the ratio of the Company matching contribution to the participant contribution differs depending on the employee group in which the participant belongs. The maximum percentage of eligible pay which the Company will match is 6percent. The Plan includes matching provisions in accordance with the provisions of the applicable union contracts. For certain employee groups, Company matching contributions are invested automatically in units of the Ball Corporation Common Stock Fund. The Ball Corporation Common Stock Fund included $1,544,213 and $351,740 in the Vanguard Prime Money Market Fund as of December31, 2014, and 2013, respectively. These amounts are included in the mutual funds line in the Statements of Net Assets Available for Benefits. For remaining employee groups, Company matching contributions are invested according to participant elections. Participants whose Company matching contributions are automatically invested in the Ball Corporation Common Stock Fund may immediately diversify this investment. Effective November 1, 2005, contributions cannot be invested in the Ball Corporation Common Stock Fund if a participant has 35 percent or more of their account value invested in the Ball Corporation Common Stock Fund. In the event a participant’s investment in the Ball Common Stock Fund exceeds 35 percent, future contributions and loan payments to the Plan will be directed to the default investment fund until such time that the participant’s investment level in the Ball Common Stock Fund drops below 35 percent of their account value. The default investment fund is the date-specific Target Retirement fund that most closely matches the participants expected retirement year (based on an assumed retirement age of 65). Employees in the Company’s Aerospace and Technologies division who are not participants in the Ball Corporation Economic Value Added Incentive Compensation Plan may receive an additional match under the Plan. This provision allows up to a maximum of 4percent of the employee’s pay if the Economic Value Added performance factor of Ball Aerospace and Technologies Corp. (“BATC”) achieved is between 1.0percent and 2.0percent (inclusive) in accordance with conditions of the BATC Performance Sharing Match Program. The additional match is invested in accordance with participant elections. An additional match in the amount of $4,813,510 was required for 2014, and was funded in 2015.An additional match was not required for 2013. The Company makes additional contributions for some employee groups. Generally, this contribution is made each pay period and is based on the eligible hours worked by the employee during the pay period. Additional contributions are invested in accordance with participant elections. Vesting Participants are always fully vested in their own contributions and related earnings. Participants are also always fully vested in Company matching contributions and any additional Company contributions, including related earnings. Participants should refer to the summary Plan documents for further information. As of and for the years ended December31, 2014 and 2013, there was no significant forfeiture activity. Distribution of Benefits Distributions to employees are normally made upon termination of employment and upon submission of a request. A request for distribution may be directed to the recordkeeper via 5 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements (cont.) December31, 2014 and 2013 written request, voice response system, internet site, or directly with the recordkeeper in accordance with Plan provisions. At any time, a participant with an approved immediate and critical financial need may request a hardship withdrawal in an amount no greater than is necessary to satisfy such financial hardship. Notes Receivable from Participants Loans are interest bearing at 1percent above the published prime rate or the going rate for similar loans and are limited to the lesser of $50,000, reduced by the highest outstanding loan balance in the prior 12-month period, or 50percent of a participant’s eligible account balance. Participant loans at December31, 2014, had interest rates ranging from 4.25percent to 9.5percent and maturity dates ranging from 2015 to 2033. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s matching contribution and discretionary contribution, if applicable, and an allocation of Plan earnings and losses. Plan earnings and losses are allocated to individuals’ accounts based on each participant’s account balance in their respective investment options selected. Voting Rights Each participant receives voting rights on his/her shares of Ball Corporation common stock. Company Stock Dividends Participants have the option to either reinvest dividends paid on the Ball Corporation common stock or to receive the dividends in cash. Note2–Summary of Significant Accounting Policies Basis of Accounting The Plan financial statements are prepared on the accrual basis of accounting. Valuation of Investments The Plan’s investments are stated at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. See Note3 for discussion of fair value measurements. The accounting guidance prescribes that investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts and collective investment trusts that hold fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. As required by the accounting guidance, the Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit- 6 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements (cont.) December 31, 2014 and 2013 responsive investment contracts from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. Income Recognition The net appreciation (depreciation) in the fair value of investments (net realized and unrealized gains and losses) is reflected in the accompanying Statements of Changes in Net Assets Available for Benefits. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Investment transactions are recorded on the date of purchase or sale (trade date). Distributions Distributions to participants are recorded when paid. Expenses of the Plan Certain costs and expenses incurred in establishing, amending and administering the Plan, including the fees and expenses of the trustees, are paid by the Company. The Plan pays for certain loan transaction fees that are charged to the related participants’ accounts. Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires the Plan’s management to use estimates and assumptions that affect the reported amounts of assets and liabilities, and changes therein, and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent loans are treated as distributions based upon the terms of the plan document. Note3–Fair Value Measurements Generally accepted accounting principles establish a framework for measuring value. That framework provides a fair value hierarchy that prioritizes the inputs used to measure fair value using the following definitions (from highest to lowest priority): ● Level1–Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. ● Level2–Observable inputs other than quoted prices included within Level1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets and liabilities in active markets; quoted prices for identical or similar assets and liabilities in markets that are not active; or other inputs that are observable or can be corroborated by observable market data by correlation or other means. ● Level3–Prices or valuation techniques requiring inputs that are both significant to the fair value measurement and unobservable. 7 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements (cont.) December 31, 2014 and 2013 Following is a description of the valuation methodologies used for assets measured at fair value. Mutual funds: Valued at the net asset value (NAV) of shares held by the Plan at year end. Ball Common Stock: Valued at the closing price reported on the active market on which the individual security is traded. Investment contracts: The fair value of the traditional investment contracts is calculated by discounting the related cash flows based on current yields of similar instruments with comparable durations. The individual assets of the synthetic investment contracts are valued at the net asset value of the underlying assets; which are interests in common/collective trusts.The fair value of the wrapper contract for the synthetic investment contracts is determined using the market approach discounting methodology, which incorporates the difference between current market level rates for contract level wrapper fees and the wrapper fee being charged. The difference is calculated as a dollar value as discounted by the prevailing interpolated swap rate as of period end. Collective Investment Trust: Valued at the net asset value (NAV) of units of a collective trust. The NAV, as provided by the trustee, is used as a practical expedient to estimate fair value. The NAV is based on the fair value of the underlying investments held by the fund less its liabilities. This practical expedient is not used when it is determined to be probable that the fund will sell the investment for an amount different than the reported NAV. Participant transactions (purchased and sales) may occur daily. Were the Plan to initiate a full redemption of the collective trust, the investment advisor reserves the right to temporarily delay withdrawal from the trust in order to ensure that securities liquidations will be carried out in an orderly business manner. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The Plan’s assessment of the significance of a particular input to the fair value measurement requires judgment and may affect the valuation of the fair value of assets and liabilities and their placement within the fair value hierarchy levels. Transfers between levels:Transfers between levels may occur due to changes in valuation sources, or changes in the availability of market observable inputs, which generally are caused by changes in market conditions such as liquidity, trading volume, or bid-ask spreads.The Plan’s policy is to assume the transfer occurs at the beginning of the period.During years ended December 31, 2014 and 2013, there were no transfers between levels. During the years ended December 31, 2014 and 2013, there were no liabilities accounted for at fair value on a recurring basis and no Level 3 assets or liabilities. The Plan does not include any Level 3 investments. The levels assigned to the Plan’s investments as of December31, 2014 and 2013 are summarized in the table below. 8 BALL CORPORATION 401(k) and Employee Stock Ownership Plan Notes to Financial Statements (cont.) December31, 2014 and 2013 Investments at Fair Value as of December31, 2014 Level1 Level2 Total Mutual Funds: Index funds $ $
